                Case 20-11413-KBO             Doc 291       Filed 07/08/20        Page 1 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et al.,                         Case No. 20-11413 (KBO)

                          Debtors.1                              (Jointly Administered)




                                        AFFIDAVIT OF SERVICE


STATE OF NEW YORK                 )
                                  )    ss:
COUNTY OF KINGS                   )

I, John Burlacu, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 2nd day of July, 2020, DRC, acting under my supervision, caused a true and
       accurate copy of the Debtors’ Motion for Entry of Order Authorizing the Debtors to File
       Under Seal Confidential Information Contained in the Debtors’ Periodic Report
       Regarding Value, Operations, and Profitability of Entities in which the Debtors’ Estates
       Hold a Substantial or Controlling Interest (Docket No. 268), to be served via electronic
       mail upon the parties as set forth in Exhibit 1; and via First Class US Mail upon the
       parties as set forth in Exhibit 2, attached hereto.




1
  The Debtors in these cases, along with the last four digits of their respective federal taxpayer identification
numbers are as follows: LVI Intermediate Holdings, Inc., (7674);Total Vision Institute, LLC (7571); QualSight,
LLC (3866); The LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing
Services, LLC (9982); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Vision Centers, LLC (8271); TLC Whitten Laser Eye Associates, LLC (0182); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); TLC The
Laser Center (Institute), LLC (0959); and LVI Missouri, LLC (7088). The Debtors’ executive headquarters are
located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


LVI00042
              Case 20-11413-KBO          Doc 291     Filed 07/08/20     Page 2 of 9




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 7th day of July, 2020, Brooklyn, New York.



                                                              By ________________________
                                                                    John Burlacu
Sworn before me this
7th day of July, 2020


_____________________
Notary Public




LVI00042
Case 20-11413-KBO   Doc 291   Filed 07/08/20   Page 3 of 9




                    EXHIBIT 1
                                            Case 20-11413-KBO Doc 291 Filed 07/08/20 Page 4 of 9
                                                         LVI Intermediate Holdings, Inc. et al.
                                                                   Electronic Mail
                                                                    Exhibit Pages
Page # : 1 of 2                                                                                                                       07/02/2020 05:54:45 PM
000067P001-1448S-042                      011858P001-1448A-042                    000094P001-1448S-042                    000094P001-1448S-042
ALORICA INC                               BALLAD HEALTH                           BALLARD SPAHR LLP                       BALLARD SPAHR LLP
DANIELLE EVANS                            ROBIN KINDLE                            DUSTIN P BRANCH;JESSICA M SIMON         DUSTIN P BRANCH;JESSICA M SIMON
5161 CALIFORNIA AVE.,STE 100              OFFICE OF GENERAL COUNSEL               2029 CENTURY PARK EAST STE 800          2029 CENTURY PARK EAST STE 800
IRVINE CA 92617                           400 N STATE OF FRANKLIN RD              LOS ANGELES CA 90067- 2909              LOS ANGELES CA 90067- 2909
DANIELLE.EVANS@ALORICA.COM                JOHNSON CITY TN 37604                   BRANCHD@BALLARDSPAHR.COM                SIMONJM@BALLARDSPAHR.COM
                                          ROBIN.KINDLE@BALLADHEALTH.ORG


000095P001-1448S-042                      000095P001-1448S-042                    000080P001-1448S-042                    000071P001-1448S-042
BALLARD SPAHR LLP                         BALLARD SPAHR LLP                       BURR & FORMAN LLP                       CAMPBELL & LEVINE LLC
LESLIE C HEILMAN;LAUREL D ROGLEN          LESLIE C HEILMAN;LAUREL D ROGLEN        RICHARD A ROBINSON,ESQ                  MARK T HURFORD,ESQ
919 N MARKET ST.,11TH FLOOR               919 N MARKET ST.,11TH FLOOR             1201 N MARKET ST.,STE 1407              222 DELAWARE AVE.,STE 1620
WILMINGTON DE 19801-3034                  WILMINGTON DE 19801-3034                WILMINGTON DE 19801                     WILMINGTON DE 19801
HEILMANL@BALLARDSPAHR.COM                 ROGLENL@BALLARDSPAHR.COM                RROBINSON@BURR.COM                      MHURFORD@CAMLEV.COM




011860P001-1448A-042                      000079P001-1448S-042                    000066P001-1448S-042                    000066P001-1448S-042
EZRA GALLER MD                            FORCHELLI DEEGAN TERRANA LLP            FURR AND COHEN PA                       FURR AND COHEN PA
101 BILLINGS ST                           GERARD R LUCKMAN                        ROBERT C FURR,ESQ                       ROBERT C FURR,ESQ
SHARON MA 02067                           333 EARLE OVINGTON BLVD.,STE 1010       2255 GLADES RD.,STE 301E                2255 GLADES RD.,STE 301E
EZRAGALLER@ICLOUD.COM                     UNIONDALE NY 11553                      BOCA RATON FL 33431                     BOCA RATON FL 33431
                                          GLUCKMAN@FORCHELLILAW.COM               RFURR@FURRCOHEN.COM                     LTITUS@FURRCOHEN.COM




000069P001-1448S-042                      000068P001-1448S-042                    011857P001-1448A-042                    000063P001-1448S-042
GREENBERG TRAURIG LLP                     GREENBERG TRAURIG PA                    JEFFREY LANDBLOM MSF                    KURTZMAN STEADY LLC
DENNIS A MELORO                           ARI NEWMAN                              CLINIC ADMINISTRATOR                    JEFFREY KURTZMAN,ESQ
THE NEMOURS BLDG                          333 SE 2ND AVE.,STE 4400                620 NORTH 9TH ST                        401 S 2ND ST.,STE 200
1007 NORTH ORANGE ST.,STE 1200            MIAMI FL 33131                          BISMARCK ND 58501                       PHILADELPHIA PA 19147
WILMINGTON DE 19801                       NEWMANAR@GTLAW.COM                      JLANDBLOM@EYESOFNORTHDAKOTA.COM         KURTZMAN@KURTZMANSTEADY.COM
MELOROD@GTLAW.COM


011859P001-1448A-042                      000061P001-1448S-042                    000085P001-1448S-042                    000065P001-1448S-042
LEE HOFER MD                              LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOGGAN BLAIR & SAMPSON LLP   LINEBARGER GOOGAN BLAIR & SAMPSON LLP
ADDRESS AND EMAIL INTENTIONALLY OMITTED   ELIZABETH WELLER                        JOHN P DILMAN                           DON STECKER
                                          2777 N STEMMONS FREEWAY, STE 1000       P O BOX 3064                            112 E PECAN ST.,STE 2200
                                          DALLAS TX 75207                         HOUSTON TX 77253-3064                   SAN ANTONIO TX 78205
                                          DALLAS.BANKRUPTCY@PUBLICANS.COM         HOUSTON_BANKRUPTCY@PUBLICANS.COM        SANANTONIO.BANKRUPTCY@PUBLICANS.COM




000093P001-1448S-042                      000073P001-1448S-042                    000072P001-1448S-042                    000088P001-1448S-042
MARICOPA COUNTY TREASURER                 MCCREARY VESELKA BRAGG & ALLEN PC       METZ LEWIS BRODMAN MUST O'KEEFE LLC     MEYERS ROMAN FRIEDBERG & LEWIS LPA
PETER MUTHIG                              TARA LEDAY                              JUSTIN M TUSKAN,ESQ                     DAVID M NEUMANN
MARICOPA COUNTY ATTORNEY'S OFFICE         P O BOX 24106701                        535 SMITHFIELD ST.,STE 800              28601 CHAGRIN BLVD.,STE 600
225 W MADISON AVE                         ROUND ROCK TX 78680                     PITTSBURGH PA 15222                     CLEVELAND OH 44122
PHOENIX AZ 85003                          TLEDAY@MVBALAW.COM                      JTUSKAN@METZLEWIS.COM                   DNEUMANN@MEYERSROMAN.COM
MUTHIGK@MCAO.MARICOPA.GOV
                                                Case 20-11413-KBO Doc 291 Filed 07/08/20 Page 5 of 9
                                                             LVI Intermediate Holdings, Inc. et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 2 of 2                                                                                                                            07/02/2020 05:54:45 PM
000086P001-1448S-042                          000082P001-1448S-042                          000082P001-1448S-042                000083P001-1448S-042
MILLER NASH GRAHAM & DUNN LLP                 MORRIS JAMES LLP                              MORRIS JAMES LLP                    MORRISON & FOERSTER LLP
JOHN R KNAPP JR                               ERIC J MONZO;BRYA M KEILSON                   ERIC J MONZO;BRYA M KEILSON         TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER
PIER 70                                       500 DELAWARE AVE.,STE 1500                    500 DELAWARE AVE.,STE 1500          250 WEST 55TH ST
2801 ALASKAN WAY STE 300                      WILMINGTON DE 19801                           WILMINGTON DE 19801                 NEW YORK NY 10019
SEATTLE WA 98121                              EMONZO@MORRISJAMES.COM                        BKEILSON@MORRISJAMES.COM            TGOREN@MOFO.COM
JOHN.KNAPP@MILLERNASH.COM


000083P001-1448S-042                          000083P001-1448S-042                          000081P001-1448S-042                000074P001-1448S-042
MORRISON & FOERSTER LLP                       MORRISON & FOERSTER LLP                       OFFIT KURMAN PA                     PEPPER HAMILTON LLP
TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   TODD M GOREN;MARK A LIGHTNER;ANDREW KISSNER   STEPHEN A METZ,ESQ                  KENNETH A LISTWAK
250 WEST 55TH ST                              250 WEST 55TH ST                              4800 MONTGOMERY LANE, 9TH FLR       HERCULES PLAZA STE 5100
NEW YORK NY 10019                             NEW YORK NY 10019                             BETHESDA MD 20814                   1313 N MARKET ST
MLIGHTNER@MOFO.COM                            AKISSNER@MOFO.COM                             SMETZ@OFFITKURMAN.COM               WILMINGTON DE 19899-1709
                                                                                                                                LISTWAKK@PEPPERLAW.COM


000087P001-1448S-042                          000092P002-1448S-042                          000089P001-1448S-042                000090P001-1448S-042
SIRLIN LESSER & BENSON PC                     TN DEPT OF REVENUE                            WIECK DELUCA & GEMMA INCORPORATED   WIECK DELUCA & GEMMA INCORPORATED
DANA S PLON,ESQ                               LAURA L MCCLOUD, SR ASST ATTORNEY GENERAL     ROBERT D WIECK,ESQ                  CHRISTINE L BAGLIONI,ESQ
123 SOUTH BROAD ST.,STE 2100                  TN ATTORNEY GENERAL'S OFFICE                  ONE TURKS HEAD PLACE, STE 1300      ONE TURKS HEAD PLACE STE 1300
PHILADELPHIA PA 19109                         BANKRUPTCY DIVISION                           PROVIDENCE RI 02903                 PROVIDENCE RI 02903
DPLON@SIRLINLAW.COM                           P O BOX 20207                                 RWIECK@WDGLAW.COM                   CBAGLIONI@WDGLAW.COM
                                              NASHVILLE TN 37202-0207
                                              AGBANKDELAWARE@AG.TN.GOV

000062P001-1448S-042
WILES & WILES LLP
VICTOR W NEWMARK,ESQ
800 KENNESAW AVE.,STE 400
MARIETTA GA 30060-7946
BANKRUPTCY@EVICT.NET




                 Records Printed :            37
Case 20-11413-KBO   Doc 291   Filed 07/08/20   Page 6 of 9




                    EXHIBIT 2
                                      Case 20-11413-KBO                 Doc 291    Filed 07/08/20           Page 7 of 9
                                                                 LVI Intermediate Holdings, Inc. et al.
                                                                            Exhibit Pages

Page # : 1 of 3                                                                                                                        07/02/2020 05:56:25 PM
000022P001-1448S-042                000023P001-1448S-042                           000033P001-1448S-042                   000031P001-1448S-042
ALCON LABORATORIES INC              AMERICAN EXPRESS                               AMO SALES AND SVC INC                  AMOBEE INC
BRENT POLLY                         AUSTIN SIEGFRIED                               GERARD SHIN                            MEGAN REIFEISS
PO BOX 677775                       PO BOX 650448                                  PO BOX 74007099                        PO BOX 894409
DALLAS TX 75267-7775                DALLAS TX 75265-0448                           CHICAGO IL 60674-7099                  LOS ANGELES CA 90189




000013P001-1448S-042                011858P001-1448A-042                           000054P001-1448S-042                   000057P001-1448S-042
ARIZONA ATTORNEY GENERAL'S OFFICE   BALLAD HEALTH                                  BEN COOK                               BRACE WOOD
PO BOX 6123                         ROBIN KINDLE                                   ADDRESS INTENTIONALLY OMITTED          SARA TAYLOR
MD 7611                             OFFICE OF GENERAL COUNSEL                                                             1400 E EXPRESSWAY 83
PHOENIX AZ 85005-6123               400 N STATE OF FRANKLIN RD                                                            SUITE 155
                                    JOHNSON CITY TN 37604                                                                 MCALLEN TX 78503



000026P001-1448S-042                000056P001-1448S-042                           000020P001-1448S-042                   000027P001-1448S-042
CENTURYLINK                         CLINICAL PROPERTY HOLDINGS, LLC                COLE SCHOTZ P.C.                       DAVIS VISION INC
MIGUEL ZELAYA                       ERIC SOLHEIM                                   G. DAVID DEAN                          PAT CERVINO
PO BOX 52187                        653 COLLINS MEADOW DRVIE                       500 DELAWARE AVE                       175 EAST HOUSTON S
PHOENIX AZ 85072-2187               GEORGETOWN SC 29940                            SUITE 1410                             SAN ANTONIO TX 78205
                                                                                   WILMINGTON DE 19801



000014P001-1448S-042                000008P002-1448S-042                           000004P001-1448S-042                   000006P001-1448S-042
DELAWARE ATTORNEY GENERAL           DELAWARE DIVISION OF REVENUE                   DELAWARE SECRETARY OF STATE            DELAWARE SECRETARY OF STATE
BANKRUPTCY DEPT                     CHRISTINA ROJAS                                DIV OF CORPORATIONS FRANCHISE TAX      DIVISION OF CORPORATIONS
CARVEL STATE OFFICE BLDG            CARVEL STATE OFFICE BUILD 8TH FL               PO BOX 898                             401 FEDERAL ST STE 4
820 N FRENCH ST 6TH FL              820 N FRENCH ST                                DOVER DE 19903                         DOVER DE 19901
WILMINGTON DE 19801                 WILMINGTON DE 19801



000007P001-1448S-042                000059P001-1448S-042                           011860P001-1448A-042                   000030P001-1448S-042
DELAWARE STATE TREASURY             DOUGLAS EMMETT 2010 LLC                        EZRA GALLER MD                         FACEBOOK INC
BANKRUPTCY DEPT                     CARMELA VILLAGRACIA                            101 BILLINGS ST                        1601 WILLOW RD
820 SILVER LAKE BLVD                1003 BISHOP ST                                 SHARON MA 02067                        MENLO PARK CA 94025
STE 100                             #440
DOVER DE 19904                      HONOLULU HI 96813



000009P001-1448S-042                000021P001-1448S-042                           000024P001-1448S-042                   000028P001-1448S-042
FRANCHISE TAX BOARD                 GOLDBERG KOHN                                  GOOGLE INC                             HENRY SCHEIN INC
BANKRUPTCY SECTION MSA340           RANDALL L KLEIN                                1600 AMPHITHEATRE PKWY                 HEATHER STEPHENS
PO BOX 2952                         55 EAST MONROE STREET                          MOUNTAIN VIEW CA 94043                 PO BOX 371952
SACRAMENTO CA 95812-2952            SUITE 3300                                                                            PITTSBURGH PA 15250-7952
                                    CHICAGO IL 60603



000077P001-1448S-042                000041P001-1448S-042                           000001P001-1448S-042                   000002P001-1448S-042
HONIGMAN LLP                        HW HOLLINGER CANADA INC                        INTERNAL REVENUE SVC                   INTERNAL REVENUE SVC
LAWRENCE A LICHTMAN,ESQ             ROBERTO MANCUSO                                CENTRALIZED INSOLVENCY OPERATION       CENTRALIZED INSOLVENCY OPERATION
2290 FIRST NATIONAL BLDG            550 RUE SHERBROOKE O STE 2070                  PO BOX 7346                            2970 MARKET ST
660 WOODWARD AVE                    MONTREAL QC H3A1B9                             PHILADELPHIA PA 19101-7346             MAIL STOP 5 Q30 133
DETROIT MI 48226                    CANADA                                                                                PHILADELPHIA PA 19104-5016
                                       Case 20-11413-KBO                      Doc 291   Filed 07/08/20            Page 8 of 9
                                                               LVI Intermediate Holdings, Inc. et al.
                                                                          Exhibit Pages

Page # : 2 of 3                                                                                                                                          07/02/2020 05:56:25 PM
011857P001-1448A-042                 011859P001-1448A-042                               000037P001-1448S-042                                 000053P001-1448S-042
JEFFREY LANDBLOM MSF                 LEE HOFER MD                                       MARKETING ARCHITECTS                                 MARKUS HOCKENSON
CLINIC ADMINISTRATOR                 ADDRESS INTENTIONALLY OMITTED                      B QUARBERG                                           ADDRESS INTENTIONALLY OMITTED
620 NORTH 9TH ST                                                                        110 CHESHIRE LN STE 200
BISMARCK ND 58501                                                                       MINNEAPOLIS MN 55305




000042P001-1448S-042                 000010P001-1448S-042                               000043P001-1448S-042                                 000084P001-1448S-042
METLIFE GROUP BENEFITS               MICHIGAN DEPT OF TREASURY, TAX POL DIV             MICROSOFT ONLINE INC                                 MISSOURI DEPT OF REVENUE
METLIFE SMALL BUSINESS CENTER        LITIGATION LIAISON                                 PO BOX 847543                                        STEVEN A GINTHER, SPECIAL ASST ATTORNEY GENERAL
SHANNA CURRY                         430 WEST ALLEGAN ST                                DALLAS TX 75284-7543                                 GENERAL COUNSEL'S OFFICE
BOX # 804466                         2ND FL AUSTIN BLDG                                                                                      BANKRUPTCY UNIT
811 MAIN ST 7TH FLOOR                LANSING MI 48922                                                                                        P.O. BOX 475
KANSAS CITY MO 64180-4466                                                                                                                    JEFFERSON CITY MO 65105-0475


000052P001-1448S-042                 000044P001-1448S-042                               000076P001-1448S-042                                 000039P001-1448S-042
MORRIS NICHOLS ARSHT & TUNNELL LLP   NEUSTAR INFO SVC INC                               OASIS MEDICAL                                        OASIS MEDICAL INC
ROBERT J DEHNEY                      BANK OF AMERICA                                    MATT KRALL                                           MONICA LOERA
1201 NORTH MARKET STREET             HOMAN HAGHARI                                      514 S VERMONT AVE                                    514 SOUTH VERMONT AVE
16TH FLOOR                           PO BOX 742000                                      GLENDORA CA 91741                                    GLENDORA CA 91741
WILMINGTON DE 19801                  ATLANTA GA 30374-2000



000091P001-1448S-042                 000003P002-1448S-042                               000078P001-1448S-042                                 000064P001-1448S-042
OFFICE OF THE U.S. TRUSTEE           OFFICE OF THE US TRUSTEE                           OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVICES (   OKLAHOMA COUNTY TREASURER
KAREN E. STARR, CPA                  RICHARD L. SCHEPACARTER, ESQ                       DEB SECREST                                          GRETCHEN CRAWFORD, ASST DISTRICT ATTORNEY
BANKRUPTCY ANALYST                   844 KING ST                                        PA- DEPT OF LABOR AND INDUSTRY                       320 ROBERT S KERR, RM 505
J. CALEB BOGGS FEDERAL BUILDING      STE 2207                                           COLLECTIONS SUPPORT UNIT                             OKLAHOMA CITY OK 73102
844 KING STREET, SUITE 2207          WILMINGTON DE 19801                                651 BOAS ST.,RM 925
WILMINGTON DELAWARE 19801                                                               HARRISBURG PA 17121


000055P001-1448S-042                 000032P001-1448S-042                               000040P001-1448S-042                                 000038P001-1448S-042
RONALD ANTONIEWICZ                   ROSENBERG MEDIA                                    RP AVENTINE OFFICE OWNER LLC                         SECURED COMMUNICATIONS INC
ADDRESS INTENTIONALLY OMITTED        JAY ROSENBERG                                      M GONZALEZ                                           STEVE SYNENKO
                                     14413 AUTUMN BRANCH TERRACE                        3953 MAPLE AVE STE 300                               3249 SE QUAY ST
                                     BOYDS MD 20841                                     DALLAS TX 75219                                      PORT ST. LUCIE FL 34984




000015P001-1448S-042                 000016P001-1448S-042                               000017P001-1448S-042                                 000075P001-1448S-042
SECURITIES AND EXCHANGE COMMISSION   SECURITIES AND EXCHANGE COMMISSION                 SECURITIES AND EXCHANGE COMMISSION                   SENSIS INC
NY REG OFFICE BANKRUPTCY DEPT        SEC OF THE TREASURY OFFICE OF GEN COUNSEL          PHIL OFC BANKRUPTCY DEPT                             JOSE VILLA
BROOKFIELD PL                        100 F ST NE                                        ONE PENN CTR                                         818 SOUTH BROADWAY STE 100
200 VESEY ST STE 400                 WASHINGTON DC 20549                                1617 JFK BLVD STE 520                                LOS ANGELES CA 90041
NEW YORK NY 10281-1022                                                                  PHILADELPHIA PA 19103



000070P001-1448S-042                 000058P001-1448S-042                               000012P001-1448S-042                                 000029P001-1448S-042
SHIPMAN & GOODWIN LLP                SLOSBURG REAL PROPERTY                             SOCIAL SECURITY ADMINISTRATION                       STAPLES ADVANTAGE
ERIC S GOLDSTEIN,ESQ                 BRIAN SCHUKAR                                      OFFICE OF THE GEN COUNSEL REGION 3                   DEPT ATL
ONE CONSTITUTION PLAZA               10040 REGENCY CIRCLE                               300 SPRING GDN ST                                    JAMIE THOMAS
HARTFORD CT 06103-1919               OMAHA NE 86114                                     PHILADELPHIA PA 19123                                PO BOX 105748
                                                                                                                                             ATLANTA GA 30348-5748
                                            Case 20-11413-KBO             Doc 291    Filed 07/08/20          Page 9 of 9
                                                                   LVI Intermediate Holdings, Inc. et al.
                                                                              Exhibit Pages

Page # : 3 of 3                                                                                                                          07/02/2020 05:56:25 PM
000034P001-1448S-042                       000005P001-1448S-042                      000011P001-1448S-042                  000036P001-1448S-042
TOWER 1555                                 US ATTORNEY FOR DELAWARE                  US EPA REG 3                          VINCODO LLC
DEBRA LAWSON                               CHARLES OBERLY ELLEN SLIGHTS              OFFICE OF REG COUNSEL                 TIM DALY
1555 PALM BEACH LAKES BLVD STE 1100        1313 NORTH MARKET ST                      1650 ARCH ST                          1554 CLARK DR
WEST PALM BEACH FL 33401                   WILMINGTON DE 19801                       PHILADELPHIA PA 19103                 YARDLY PA 19067




000025P001-1448S-042
ZIEMER USA
CAROL DEPPING OR BETH PRATT
620 E 3RD ST
ALTON IL 62002




          Records Printed :           61
